In an action by a purchaser to recover a deposit paid under a contract to purchase a parcel of real property, the defendant seller appeals from a judgment in favor of the purchaser, entered after trial before the court without a jury. The contract provided, inter alia, that the purchaser shall apply to “ a lending institution” for a mortgage on stated terms, and that the contract shall be deemed cancelled in the event the purchaser is unable to obtain “such a mortgage”. Following formal notification that a bank had rejected the purchaser’s application, the seller offered a written commitment to accept a purchase-money mortgage upon the stated terms or, in the alternative, on terms more favorable to the purchaser. The latter rejected the offer, saying he was not interested in private financing, and commenced this action to recover his deposit. Judgment affirmed, with costs. No opinion. Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.